Citation Nr: 0611779	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a right ankle 
disability.

3.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran avers that in-service injuries to both ankles 
aggravated his preexisting right ankle disability.  During 
the veteran's October 1972 enlistment examination, he 
described a history of ankle sprain.  His service medical 
records indicate that he sprained his right ankle in October 
and December 1973, sustained a right ankle strain and 
possible chip fracture in January 1974, and fractured his 
left ankle in December 1975.  After service, the veteran 
injured his right knee in 1984 and 1991.  In October 1992, 
physicians attributed pain, numbness, stiffness, and 
restricted movement to ligamentous disruption that occurred 
three or four years prior to the examination.  In 1992, the 
veteran fractured his right ankle and subsequently 
experienced recurrent osteomyelitis, debridement, and 
postoperative infection.  In March 1997, physicians performed 
fusion of the tibiotalar and subtalar joints.   The veteran 
currently has a marked right ankle disability, manifested by 
severe pain, atrophy, intermittent numbness, restricted 
movement, and degenerative arthritis.  

The veteran alleges that he currently experiences a right 
knee disability attributable to either his in-service knee 
injuries or his right ankle disability.  The veteran 
described a history of right knee torn cartilage during his 
September 1972 enlistment examination, but he did not 
complain of any knee problems during service.  In September 
1998, he sustained a bone bruise and partial tear of his 
medial collateral ligament.  He complained of consistent pain 
and loss of movement as well as occasional popping and 
catching of the medial joint.  

The veteran avers that he aggravated a preexisting right 
shoulder disability as a result of in-service injuries and 
heavy lifting requirements.  The veteran's representative 
argues that the veteran's shoulder disability is potentially 
related to the veteran's service-connected back disability.  
The veteran currently complains of right shoulder 
instability, catching, and pain at a level of six out of ten 
on a scale of one to ten, with ten being the most severe.  

The veteran's enlistment examination indicates that the 
veteran had a pre-service history of right shoulder 
separation, calcification, and instability residual from a 
1972 motorcycle accident.  The veteran experienced a mild 
acromioclavicular separation in May 1973, and he complained 
of a shoulder strain in January 1975.  During the veteran's 
May 1976 separation examination, the examiner noted a history 
of occasional dislocation, with the most recent episode in 
May 1975.  After service, the veteran sustained a rotator 
cuff strain in April 1999.  During a related examination, he 
stated that he tore his rotator cuff during a 1989 car 
accident.   In January 2000, the veteran experienced a mild 
strain of his right shoulder after a fall.  In June 2000, 
physicians diagnosed right rotator cuff and bicipital 
tendonitis.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to order a medical examination if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran sustained several knee, ankle, and 
shoulder injuries during and after service, but further 
medical development is required to ascertain whether the 
veteran's current disabilities are caused or aggravated by 
in-service injuries, service-connected disabilities, or 
intervening injuries.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  In a 
letter dated in May 2002, VA notified the veteran of the 
information and evidence necessary to substantiate and 
complete his claims for service connection for right ankle, 
knee, and shoulder disabilities.  The letter did not advise 
the veteran of the information and evidence needed to 
demonstrate the degree of disability or the effective date of 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran corrective VCAA 
notice, including an explanation of the 
information and evidence needed to 
establish the degree of disability and the 
effective date of an award for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his right shoulder, knee, and 
ankle disabilities.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examiner should state 
whether it is at least as likely as not 
that the veteran's disabilities began 
during service; that any preexisting 
disability underwent a permanent increase 
in severity beyond its natural progress 
during service; or that any current 
disability is the result of intervening 
injuries.  The examiner should 
additionally opine whether it is at least 
as likely as not that any right shoulder 
injury is related to the veteran's 
service-connected back disability or 
whether any right knee disability is 
related to a right ankle disability.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  
 
3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


